— Order, Supreme Court, New York County (Herman Cahn, J.), entered October 18, 1990 as amended by order of said court and Justice entered on November 15, 1990 which dismissed the complaint as against defendants Strober Organization, Proskauer Rose Goetz & Mendelsohn, Samuels, Chemical Bank and Bernstein, unanimously affirmed, with costs.
Plaintiffs seek to void certain agreements on the ground of duress, claiming that the defendants threatened plaintiff Jay Kranitz with prosecution for certain criminal acts. Duress requires a showing of both a wrongful threat and the effect of precluding the exercise of free will (Austin Instrument v Loral Corp., 29 NY2d 124, 130). The record reflects the exercise of free will on the part of Mr. Kranitz to accept the benefits of the mortgage arrangement. Even if we were to conclude otherwise, we would note that the plaintiffs waited a full year to assert duress. A contract obtained under threat of criminal prosecution is voidable only, and must be promptly disaffirmed (see, Marine Midland Bank v Mitchell, 100 AD2d 733).
We have reviewed plaintiffs’ remaining contentions, and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ellerin, Asch and Rubin, JJ.